Title: John Quincy Adams to William Cranch, 17 August 1791
From: Adams, John Quincy
To: Cranch, William


Boston August 17th: 1791.
I received almost a fortnight since your favour of July 23d: and should have answered it before now, if I was in the habit of doing as I ought I sued the note immediately, but have not heard from Johonnot since The two actions to which you requested me to attend were both continued; I had not seen Nightengale, and thought it would be expedient to continue that: the other was continued at a moment when I happened to be out of Court, and Robbins made so many fair promises that his client would do every thing to get the money by the next term, and such doleful lamentations of his poverty at present that I did not press the matter upon the Court much, and they were not very favorable to me. I believe there will be no harm done in the end by it.
I hope you find such encouragement at Haverhill, as will give you full satisfaction upon the subject of your removal there, and I have no doubt you find it a more eligible situation for Business than Braintree: but you have a fund of happiness within yourself that is worth more, than all the law business in the Commonwealth.
Your Master Dawes went to Portsmouth last week; he intended to have paid you a visit on his return, but his brother Pierce who went with him, had an invalid’s whim of returning through Newbury-Port, with which Mr: Dawes complied so that he did not see you.
I saw him a few days before, and we had some conversation relative to you. His opinion does you justice, and I love him the better for his having appreciated your merit so truly. He too thinks that your removal was judicious, and has the same dependence upon your success with the rest of us: after making your panegyric, he added that if you should have Miss N. G. as he supposed you would, she would render you as happy, as you deserve to be; that she was calculated to cheer and enliven the most retired & humble station as well as to adorn the most dignified. That you were both deserving of each other, and would enjoy together as much happiness as could result from good minds & congenial dispositions To this part of his story I did not so fully assent as to the other; and I thought I could perceive an obstacle to the completion of his prophecy, of which he was not aware. “Tis as one wedge drives out another” says Vellum in the drummer; There will be somebody there who will cut the thread of your passion for Miss G.— that is my prophecy, and old Time will show before long which of us is right. It is your peculiar good fortune that in either case, your choice will justify the expectations of Mr: Dawes.
As for me, I could sit down and philippize upon my situation for an hour together, but I have got above it—res mihi subjicere conor. indeed if I did not I should make but a pitiful whining fellow, I intend as soon as I am able to make myself a deep proficient in the stoic philosophy; it is the only consolation to a man upon whom the world frowns; and then if ever the cheating syren Fortune, should mistake herself so far as to smile upon me I will turn epicurean— that is my system. Epicure when a man is in luck, and Zeno, when the die is against him.
I shall endeavour to be as little thoughtful or pensive, that is to think as little, as I possibly can; if I could but contrive not to think at all I should be the happier, but I cannot follow your advice of spending two or three months at Braintree. Think how my business would suffer by it: I defy you to calculate how many hundred pounds I should lose.— My health is indeed valuable; next to my conscience, and a very few friends, the most valuable object I have on Earth but it must take its chance. The temptations which you mention, I do not very well know; what should I be afraid of here— The only temptations that can be dangerous to me are such as would lead me away, but I am proof against every thing.
You will not fail to remember me to Mr. Shaw & the family, to our friend White, & generally to all the good folks whose remembrance is worth any thing, wherewith I remain as usual your friend
J. Q. Adams.
